DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group, claims 1-4, in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the grounds that no serious search burden since “just a few sub-classes” would have to be searched. This is not found persuasive because establishing a serious search burden from MPEP 808.02 requires A) the Groups to have separate classification, and/or B) different fields of search such as different class/subclasses and/or different search queries. For A), Group I is classified in C23C14/3464, Group II is classified in H01J37/3479, and Group III is classified in G06F9/00, thus Groups I-III have separate classifications. For B), Groups I-III require different search terms and strategies such as a method of operating to switch targets based on specified conditions or criteria, an apparatus having structure to switch targets, and a computer program. Thus since A) and/or B) has been shown to be present, a serious search burden has been established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires in the preamble “a film forming apparatus having cathode units capable of installing a plurality of targets” (emphasis added), with the body of the claim requiring “a film formation process using a first target between the first target and a second target” (emphasis added), rendering the claim unclear as to whether the “film formation process” is using the “film forming apparatus” based on the cathode units being capable of installing the plurality of targets, and whether the “first target” and “second target” are intended to be included with the plurality of targets.
Claim 1 requires “a first target between the first target and a second target” (emphasis added), rendering the claim unclear as to whether the “first target” is required to be located between the first and second target, or is selected to be used between the first and second targets.
Claim 1 requires “a value for managing a lifespan of the first target” (emphasis added). It is unclear as to what parameter(s) is/are intended to be encompassed by the “value” (e.g. is the “value” a time of sputtering? Is the “value” an amount of material eroded from the target”? is the “value” an electrical resistance of the target? Etc.). Claims 2 and 3 are also rejected for requiring ‘values or value for managing lifespans”.
Claim 1 requires “setting of target-related control items of the recipe” (emphasis added). It is unclear as to the scope of what is intended to be encompassed by “target-related control items”.
Claim 1 requires “performing the film forming process using the selected second target based on a recipe in which setting of target-related control items of the recipe of the first target is converted for the selected second target” (emphasis added). It is unclear as to what is meant by the “control items of the recipe” of the first target being “converted” for the second target (e.g. does “converted” mean the control items for the first target are then used for a recipe of the second target? does “converted” mean the control items for the first target are then altered to another recipe for the second target? Or some other meaning?).
Claim 2 recites the limitations “the threshold” and "the second targets".  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 (dependent on claim 1) requires “the threshold”, rendering the claim unclear as to whether “the threshold” is intended to refer to the “predetermined threshold” of claim 1, or a distinct “threshold”.
Claim 2 requires a limitation of “selection of another second target to be used for the film forming process among the second targets whose values for managing lifespans are smaller than the threshold”. It is indefinite as to what this limitation is intended to require.
Claim 2 requires “the second target”, “another second target”, and “among the second targets” (emphasis added), rendering the claim unclear as to whether “among the second targets” is intending to refer to “the second target” and “another second target”; “the second target”, “another second target”, and more “second targets”; or “second targets” in addition to “the second target” and “another second target”. 
Claim 3 requires a limitation of “initializing the value for managing the lifespan of the first target and the value for managing the lifespan of the second target after the first target and the second target disposed at the cathode units are replaced with new targets”. It is unclear as to what is intended to be meant by this limitation.
Claim 4 recites the limitation "the converted recipe".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 requires “an allowance recipe”. It is unclear as to what is intended to be encompassed by the term “allowance” for the “allowance recipe”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses et al (US 5,292,419).
With respect to claim 1, Moses discloses in fig. 1 a method of a film formation process in a film forming apparatus (i.e. working chamber) [1] comprising a first cathode [3] having a first target [2] and a second cathode [6] having a second target [7] (abstract; col. 2, lines 1-11), the method comprising using the first target [2] based on a sputtering recipe for forming a film onto a substrate [4], wherein the first target [2] is disposed on the first cathode [3] and the second target [7] is disposed on the second cathode [6] (col. 2, lines 1-9), wherein the second target [7] is a new target ready for immediate use for forming the film onto the substrate [4] after replacing the first target [2] that has been consumed (col. 1, lines 46-49; col. 2, lines 50-68; col. 3, lines 1-3), meaning the first and second targets [2],[7] are the same material in order to immediately continue sputtering onto the substrate [4]. After a value for managing a lifespan of the first target [2] has reached a predetermined threshold (i.e. first target [2] has been consumed), a user activates a lever [39] to select the second target [7] to be used for forming of the film on the substrate [4] (col. 2, lines 52-68; col. 3, lines 1-3). The forming of the film on the substrate [4] by the second target [7] is by a sputtering recipe of using (i.e. converting) the sputtering recipe of the first target [2] comprising target-related control items of applied electrical and magnetic fields field to the first cathode [3] to then use the target-related control items for the second target [7] (col. 2, lines 12-68; col. 3, lines 1-3).
With respect to claim 2, Moses further discloses that after a value for managing a lifespan of the second target [7] has reached a predetermined threshold (i.e. second target [7] has been consumed), a user activates a lever [39] to select another second target [7] to be used for forming of the film on the substrate [4] from among other targets whose value for managing lifespans are smaller than a threshold (col. 2, lines 52-68; col. 3, lines 1-3). The forming of the film on the substrate [4] by the another second target is by a sputtering recipe of using (i.e. converting) the sputtering recipe for the second target [7] comprising the target-related control items of applied electrical and magnetic fields (col. 2, lines 12-68; col. 3, lines 1-3).
With respect to claim 3, Moses further discloses that after respective values for managing lifespans of the first and second targets [2],[7] have been initialized (i.e. first and second targets [2],[7] have been consumed) after each being replaced with new targets at the first and second cathodes [3,[6] (col. 1, lines 46-48; col. 2, lines 1-68; col. 3, lines 1-3).
With respect to claim 4, Moses further discloses the sputtering recipe (that has been converted from the sputtering recipe of the first target [2]) of the second target [7] is a processing recipe for the forming of the film on the substrate [4] (col. 2, lines 1-68; col. 3, lines 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A BAND/Primary Examiner, Art Unit 1794